--~
 . , A0-245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                  Pagel oft      /-5
                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                               JUDGMENTJN A CRIMINAL CASE
                                                                                                   (For Offenses Committed On or After November I, 1987)
                                       v.

                               Ignacio Ortiz-Medel                                                 CaseNumber: 3:19-mj-21738

                                                                                                   Kris J. Kraus
                                                                                                   Defendant's Attorney


      REGISTRATION NO. 84862298
                                                                                                                                      APR 2 5 2019
      THE DEFENDANT:
                                                                                                     0Lff,I< us D1
       0 pleaded guilty to count(s) -:l_o_f_C_om--'-p_la_in_t_ _ _ _ _ _ _ _ _ _--l.Ss::;o;;;u;::rH::i;::'.~:::.~.::'0"'1s,,_,rLJlli.sT"R-'IC'I',T".c"'"~ct·~~:O;TRNllAIT
       D was found guilty to count(s)                                                                              -                           ..··~-.£-Pury
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                     Nature of Offense                                                                             Count Number(s)
      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                                   1

       D The defendant has been found not guilty on count(s)
                                                                                          ----~-------------~
       D Count(s)                                                                                    dismissed on the motion of the United States.
                          -----------------~



                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                       'TIME SERVED                                          D

       IZl Assessment: $10 WAIVED          IZl Fine: WAIVED
       IZJ Court recommends USMS, ICE or DHS or other arresting agency return all property .and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative,                             charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days .
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Thursday, April 25, 2019
                                                                                                 Date of Imposition of Sentence


       Received                                                                                  :tvlicfiae[]. Seng
                     ~ou=s~M~------
                                                                                                 HONORABLE MICHAEL J. SENG
                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                                  I
       Clerk's Office Copy                                                                                                                         3:19-mj-21738
                                                                                                                                                                                  I
